Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/20 has been entered.

Status of Claims
Claims 1, 4, 10, and 18 have been amended.
	Claims 2, 3, 10-15, and 17 have been canceled.
	Claims 5-9, 19, and 20 are original claims.
	Claims 1, 4-9, 16, and 18-20 are pending.

	Claim Objections
Claim 4 is objected to because of the following informalities:  
	“The method of claim 4.”The Examiner notes claims 2-3 have been canceled. In lieu of a rejection under 35 USC 112(b) for claim 4, the Examiner interprets claim 4 as being amended due to claim 3 being canceled and incorporated into claim 4, wherein The method of claim 1.” In order to expedite compact prosecution, the Examiner interprets claim 4 as, “The method of claim 1.”
	Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  
	“The system of claim 15.” The Examiner notes claim 15, which was a method claim dependent from the method of claim 1 [by being dependent from the method of claim 14] has been canceled, and claim 17 has been canceled. In lieu of a rejection under 35 USC 112(b) for claim 18, the Examiner asserts one of ordinary skill in the art would interpret claim 18 as intending to be directed to the system of claim 16. As such, the Examiner interprets claim 18 as being dependent from the system of claim 16, wherein claim 18 is intended to be recited as, “The system of claim 16.” In order to expedite compact prosecution, the Examiner interprets claim 18 as, “The system of claim 16.”
	Appropriate correction is required.

CLAIM INTERPRETATION
The Examiner notes this discussion of claim interpretation does not comprise claim rejections
The Examiner notes that a decision on whether a claim is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification (See MPEP 2173.02, MPEP 2111). While the instant claims may comprise inconsistent references to a plurality of similar elements and limited use of transitional terms or phrases to aid in clarifying the intended relationships between elements and distinguish between recited functions and non-functional descriptive material, the Examiner will attempt to note illustrative examples in the Claim Objections section (above) and provide a discussion of claim interpretation in lieu of a rejection under 35 USC 112(b) when, in the Examiner’s view, the claim construction would result in one of ordinary skill in the art not finding the claims indefinite. Applicant is encouraged to amend the claims or provide clarification on the intended scope of the limitations if the claim interpretation discussed by the Examiner is not the intended claim interpretation. 	
The Examiner notes that the claims comprise multiple instances wherein claim wording may be interpreted as comprising a contingent limitation, an intended use, nonfunctional descriptive material. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2111.04, MPEP 2114). Additionally, claim scope is not limited by language that suggests or makes optional, but does not require a function to be performed. A contingent limitation, intended use, and nonfunctional descriptive material, may be interpreted as not being material to See MPEP 2111.02, MPEP 2111.04, MPEP 2111.05, MPEP 2114). 
While the claim interpretation of individual claims and individual claim limitations below are intended to provide a general discussion of claim interpretation, the discussion of the specific claims and claim limitations in the context of 35 USC 112, 35 USC 101, and 35 USC 103 are discussed in more detail in the respective sections in the instant Office Action. The discussion of independent claim applies to substantially similar limitations of subsequent dependent claims.
The Examiner notes claim 1 and claim 16 are substantially similar, and subsequent dependent claims comprise substantially similar limitations, as well. The discussion of claims 1 and 16, and subsequent dependent limitations, applies to substantially similar limitations.
The Examiner notes claim 4 recites, “The method of claim 4.” In lieu of a rejection under 35 USC 112(b) for claim 4, the Examiner interprets claim 4 as being amended due to claim 3 being canceled, wherein claim 4 is intended to be recited as, “The method of claim 1.” In order to expedite compact prosecution, the Examiner interprets claim 4 as, “The method of claim 1.”
Regarding general claim interpretation:
	Regarding claim 1 (and claim 16), claim 1 recites:
	(claim 16) receiving, via the at least one network interface device, and storing, on the at least one memory device, data representative of age-verification input received with regard to each of a plurality of purchase transactions, the age verification input for an individual purchase transaction including image data of a government issued identification document of an individual;
	(claim 1) storing data representative of age-verification input received with regard to each of a plurality of purchase transactions, the age verification input for an individual purchase transaction including image data of a government issued identification document of an individual; 
	The Examiner notes the specification and claims, as originally filed, do not comprise a reference to receiving and storing image data of a government issued identification document of an individual. The Examiner notes the specification states, “To help ensure compliance when selling age-restricted controlled products, retailers have implemented data input requirements on Point-Of-Sale terminals, such as cash registers, that require clerks to input certain data. This data may include one or more of a customer date of birth, a scan or swipe of a driver's license, a driver's license number, selection of a POS terminal button indicating the customer appears to be over a certain age such as 30 or 40 years, and the like,” (0002; see also 0013, 0028). The specification provides no discussion of storing an image of a government issued identification, but describes, “storing data representative of age- verification input received with regard to each of a plurality of purchase transactions,” (0004; see also 0006, 0010, 0012, 0021-0024, 0027-0028). As such, while the specification and claims, as originally filed, do not comprise a reference to receiving and storing image data of a government issued identification document of an individual, the specification describes a scan or swipe of a driver’s license as a known method in the art associated with a clerk entering age-verification input data on Point-Of-Sale (POS) receiving and storing data representative of age-verification input received with regard to each of a plurality of purchase transactions, the age verification input for an individual purchase transaction including image data of a government issued identification document of an individual (i.e., receiving and storing data representative of age-verification input received with regard to each of a plurality of purchase transactions, the age verification input for an individual purchase transaction including data associated with scanning or swiping a government issued identification document of an individual, such as a driver’s license). The limitations above are not interpreted as requiring receiving and storing data representative of age-verification input, wherein the data representative of age-verification input includes an image of a government issued identification document of an individual, but are interpreted as receiving and storing data representative of age-verification input, wherein the data representative of age-verification input includes data associated with scanning or swiping a government issued identification document of an individual, such as a driver’s license.
	(claims 1 and 16) processing the stored data representative of age-verification input in view of at least one compliance rule to identify a potential compliance issue revealed through processing of the stored data collected over time, 
	The Examiner notes the specification states (emphasis added):
	Many retailers sell controlled-products that are age-restricted for purchase. Such products may include alcohol, tobacco, lottery tickets, firearms and ammunition, medicines, and the like. Sale of these products often requires retailers to obtain and maintain a license or permit. When a retailer sells an age-restricted controlled-product to an underage customer, the retailer can be subject to penalties that may include license suspension or revocation and fines. (0001)
	To help ensure compliance when selling age-restricted controlled- products, retailers have implemented data input requirements on Point-Of-Sale terminals, such as cash registers, that require clerks to input certain data. This data may include one or more of a customer date of birth, a scan or swipe of a driver's license, a driver's license number, selection of a POS terminal button indicating the customer appears to be over a certain age such as 30 or 40 years, and the like. While such efforts have provided a compliance mechanism, these efforts are not fail-safe and still include a human-element that can be bypassed. (0002)
	Various embodiments herein each include at least one of systems, methods, software, and data flows for age-verification data monitoring and alerting. Such embodiments generally operate to monitor compliance of sales of age-restricted controlled-products in retail environments and providing alerts when potential compliance issues are identified. (0003)
	Various algorithms may be defined and configured in different embodiments based on operator requirements, experience, legal requirements, and types of input that may be received. These algorithms may be considered compliance rules. (0024)
	
	As noted by the specification, the disclosure is directed to automating a manual process required for complying with legal requirements associated with the sale of controlled-products that are age-restricted for purchase (see also 0003-0006). The limitation above broadly comprises processing the stored data representative of age-verification input in view of at least one compliance rule (i.e., processing the data in view of at least one compliance rule, wherein the compliance rule may be a legal requirement associated with the sale of age-restricted products, such as alcohol, tobacco, lottery tickets, firearms and ammunition, medicines, and the like). The Examiner notes, “processing the stored data representative of age-verification input in view of at least one compliance rule,” positively claims the function of, “processing the stored data representative of age-verification input,” wherein the limitation does not impose any limits on how the processing function is performed, other than being, “in view of at least one compliance rule,” and, “to identify a potential compliance issue revealed through processing of the stored data collected over time,” suggests an intended use of processing the stored data over time.
	the at least one compliance rule includes a process that executes with regard to the stored data representative of age-verification input to identify patterns of age-verification input received over time including variance from one or more age verification policies within purchase transactions received over a period of time of considered age-verification input, the patterns of age-verification input received over a period includes a frequency of identical customer birthdate age-verification input received above a birthdate threshold, the compliance rules including representations or variations of: 
	a frequency of an adequate-age input above an adequate-age threshold; 
	a number of occurrences where no age-verification input is received; 
	a frequency where a customer identification card has not been scanned; and 
	a derivation of age-verification input from a data model derived from historical stored age-verification input; and
	While, “the compliance rules,” lacks proper antecedent basis, a rejection is not made under 35 USC 112(b) in that, in view of the claim as a whole, and the level of ordinary skill in the art, the Examiner does not believe one of ordinary skill in the art would find the claims indefinite in that one of ordinary skill in the art would interpret, “the compliance rules,” as referencing, “the at least one compliance rule.” The Examiner interprets, “the compliance rules,” as, “the at least one compliance rule.”
	Additionally, while the terms/phrase “representations or variations of” is not defined by the claim and the specification does not provide a standard for determining representations or variations of the Examiner notes Applicant appears to intend to incorporate the limitations of canceled claim 3 of, “wherein the patterns of age-verification input received over a period further includes at least one of: a frequency of an adequate-age input above an adequate-age threshold; a number of occurrences where no age-verification input is received; a frequency where a customer identification card has not been scanned; and a derivation of age-verification input from a data model derived from historical stored age-verification input.” Additionally, the Examiner notes the specification describes compliance rules as, “based on operator requirements, experience, legal requirements, and types of input that may be received,” (0024). The limitation does not appear to be intended to comprise elements defining a scope of requirements associated with the compliance rules, but appears to describe analyzing the data representative of age-verification input received with regard to each of a plurality of purchase transactions to identify patterns (see specification at 0028; see also 0011, 0012-0013, 0024, 0029).
	In lieu of a rejection under 35 USC 112(b), in order to expedite compact prosecution, the Examiner asserts one of ordinary skill in the art would not find the claims indefinite in view of interpreting the amended claims as, “the compliance rules including analyzing the data representative of age-verification input received with regard to each of a plurality of purchase transactions to identify at least one of: a frequency of an adequate-age input above an adequate-age threshold; a number of occurrences where no age-verification input is received; a frequency where a customer identification card has not been scanned; and a derivation of age-verification input from a data model derived from historical stored age-verification input.”
	Additionally, the Examiner notes that, as related to identifying patterns, the specification states (emphasis added):
	Various embodiments herein each include at least one of systems, methods, software, and data flows for age-verification data monitoring and alerting. Such embodiments generally operate to monitor compliance of sales of age- restricted controlled-products in retail environments and providing alerts when potential compliance issues are identified. Various embodiments may be implemented at one or more system levels within a retail environment. For example, an analytics process that operates to identify potential compliance issues in representations of received age-verification input data of completed sales transactions of age-restricted controlled products. The analytics process operates to identify one or both of trends and anomalies in the age-verification input data. The analytics process may execute on one or more of a POS terminal, a server deployed at a store that receives and stores transaction data of transactions completed on POS terminals within the store, a regional or company-wide server that receives transaction data from all company stores, and a server that receives transaction data from and provides analytics services to many entities. (0010)
	Regardless of where the analytics process is deployed, the analytics process, as mentioned above, operates to identify potential compliance issues in representations of received age-verification input data of completed sales transactions of age-restricted controlled products. Such trends and anomalies may include one or more of a frequency of birthdates input for age verification being of identical numbers (i.e., 11/11/11, 8/8/88, etc.), a frequency of the same birthdate received for many transactions, a frequency of an over a certain age input, different dates of birth received as input between different transactions associated with a single customer account (i.e., credit card, store loyalty account, etc.), a frequency of the same driver's license being used and the like. The frequencies may be measured against one or more of configured threshold frequencies and determined or received statics defining normal occurrences of received age verification input types and patterns. (0011; see also 0024, 0028-0029)
	Various algorithms may be defined and configured in different embodiments based on operator requirements, experience, legal requirements, and types of input that may be received. These algorithms may be considered compliance rules. (0024)	 
	In some embodiments of the method 200, the at least one compliance rule includes a process that executes with regard to the stored data representative of age-verification input to identify patterns of age-verification input received over a period. Patterns of age-verification input received over a period may include one or more of: a frequency of identical customer birthdate age-verification input received above a birthdate threshold; a frequency of an adequate-age input above an adequate-age threshold;  a number of occurrences where no age-verification input is received; a frequency where a customer identification card has not been scanned; and a derivation of age-verification input from a data model derived from historical stored age-verification input, among others. (0028)
	
	The Examiner notes the specification and claims, as originally filed, do not provide a detailed discussion of the analytics process or a data model derived from historical stored age-verification input. However, the Examiner notes that utilizing known see, for example, the disclosure in the specification describing the various algorithms as based on operator requirements, experience, legal requirements, and types of input that may be received, and the algorithms being considered compliance rules at 0024, and the disclosure in the specification describing the analytics process to identify potential compliance issues, trends, and anomalies based on measure frequencies against one or more of configured threshold frequencies and received statics defining normal occurrences of received age verification input types and patterns at 0011; see also 0024, 0028-0029). As such, a rejection under 35 USC 112(a) and a rejection under 35 USC 112(b) is not made under the claim interpretation above, wherein the limitations describe analyzing data representative of age-verification input associated with at least one compliance rule. it would be obvious for one of ordinary skill in the art to utilize known analytical processes to process data and derive a data model from historical data to achieve the claimed functional results (i.e., it would be obvious for one of ordinary skill in the art to utilize known analytical processes to process data and derive a data model from historical data to process and analyze data to identify any type of patterns, trends, or anomalies, including identifying potential compliance issues, trends, and anomalies based on frequencies as related to received statistics defining normal occurrences of received age verification input types and patterns). The Examiner 
	The Examiner notes the discussion above applies to substantially similar limitations of dependent claims as related to processing data in view of at least one compliance rule, generating and providing an alert, issuing an electronic command, and identifying patterns.
	when a potential compliance issue is identified: 
	automatically generating and providing a potential compliance issue alert; and 
	automatically issuing an electronic command to at least one terminal to modify operation of the terminal to require an additional data input to be received to complete a purchase transaction involving an age restricted item, the additional data input including an electronic action with regard to a customer document providing age verification data.  
	The limitations above broadly comprise contingent limitations, wherein the functions of, “automatically generating and providing a potential compliance issue alert; and automatically issuing an electronic command to at least one terminal,” are contingent upon, “when a potential compliance issue is identified.” 
	The Examiner asserts the term “automatically” does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automatically” can be construed to mean, “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.”  Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005). Additionally, regarding claims comprising a See MPEP 2114). Particularly regarding, “automatically issuing an electronic command to at least one terminal to modify operation of the terminal to require an additional data input to be received to complete a purchase transaction involving an age restricted item, the additional data input including an electronic action with regard to a customer document providing age verification data,” the specification states, “the POS terminal behavior may be modified to require supervisor level intervention when receiving age verification input, not accepting certain types of age verification input such as an input birthdate and instead require a scan of a driver's license, and the like,” (see 0012-0013, 0027-0028, 0030). The Examiner notes the limitation does not modify the physical structure or physical operation of the terminal, but simply modifies the process executed by the terminal. Under the broadest reasonable interpretation, and in view of the specification, the limitation of, “to modify operation of the terminal,” is met by, “to modify [the process executed by] the terminal.” 
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (See MPEP 2103, MPEP 2111.04, MPEP 2111.05).
While nonfunctional descriptive material, a contingent limitation, an intended use, and repetition of claimed functions (e.g., duplication of parts) may have little, if any, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mollett et al (U.S. Patent 7191941) and in further view of Robinson et al (U.S. PG Pub 20040153421), hereinafter Mollett/Robinson.
	Regarding claim 1,
	Mollett — which is directed to a system and method for determining a need for authorization — discloses:
(claim 1) A method performed on a server comprising: storing data representative of age-verification input received with regard to each of a plurality of purchase transactions, the age verification input for an individual purchase transaction including image data of a government issued identification document of an individual; (Emphasis in bold added see 103 analysis)
	(Mollett, col. 21 lines 45-49 where a retrievable record is made of authorization determination point-of-sale transaction that can be used to verify that the authorization took place for the given transaction. Abstract, discloses where a record of the authorization is stored and is retrieved to verify that the authorization check for the encounter was carried out.  Mollett discloses in the abstract, Col. 2 lines 60-63, where authorization for an individual to make a purchase is based on the individual being above an age threshold. The authorization verification system receives information relating the individual’s age via an electronic scanner of a driver’s license. The birth date information is used to calculate the individual’s age. Col. 7 line 18-22 and lines 27-31 where the point of sale terminal 130 with a magnetic-stripe reading device, a bar code scanner and a variety of different displays can implement the authorization verification system and method. Col. 7 line 30, col. 9 line 35, col. 11 lines 15, 39-41, col. 12 line 16, col 15 lines 12, col. 20 line 57 (see also Col. 7 lines 36-51) and  driver’s license (government issued identification). Col. 9 line 33-35 where a magnetic stripe reader or other input device extracts the personal information about the individual from the driver’s license. Fig. 5A, 5B, and 5C list of the transactions.)
	processing the stored data representative of age-verification input in view of at least one compliance rule to identify a potential compliance issue revealed through processing of the stored data collected over time, the at least one compliance rule includes a process that executes with regard to the stored data representative of age-verification input to identify patterns of age-verification input received over time including variance from one or more age verification policies within purchase transactions received over a period of time of considered age-verification input, the patterns of age-verification input received over a period includes a frequency of identical customer birthdate age-verification input received above a birthdate threshold, (Emphasis in bold added see 103 analysis)
	(Mollett discloses in Col. 7 lines 24 where the point-of-sale purchase of age controlled products and authorization that is based on age threshold is performed in association with a purchase. Mollett discloses in Fig. 5A the age threshold for products purchased, Fig. 5 B (age calculation report) provides a transaction number, a customer ID, the type of age restricted items and the age of the person, including the date and time of the transactions. The Examiner asserts the prior art identifies the different age requirements for the various items by identifying the authorization threshold. Fig 5C (age calculation report) date, time, transaction number, item type and age of the person making the purchase. Col. 21 lines 10-20, lines 38-45, and lines 55-60.)
	the compliance rules including representations or variations of: 
	a frequency of an adequate-age input above an adequate-age threshold; 
	a number of occurrences where no age-verification input is received; 
	a frequency where a customer identification card has not been scanned; and 
	a derivation of age-verification input from a data model derived from historical stored age-verification input; 
	(Mollett discloses in col. 4 lines 3-8 where the system provides a retrievable record indicative of at least an identifier for the purchase and the calculated age of the customer, such that the performance of the age-related authorization check can be verified by reference to the retrievable record. Col. 20 lines 41-47 where the date files list the date of a given transaction. Fig. 5 A discloses where the product data includes an authorization threshold for particular items. Fig. 5B indicates the transactions that took place on Sep. 4, 2002. The report includes a time field of the transactions and when they took place. The report includes the transaction number, the customer identification, the item types and the age evaluated for each item type. The Examiner asserts as displayed in the Fig. 5B the report includes that of three distinct customers and where each customer was purchasing different items that had different age restrictions. The calculation in the right-hand column displays the age calculation of each customer.  Col. 12 lines 9-22 disclose where the age verification system keeps an audit report of each age calculation record, the records includes that of the time of the calculation and the age calculated and other information identifying the item purchased and the identifying information of the customer. See Fig. 5B and 5C.)
	and when a potential compliance issue is identified: automatically generating and providing a potential compliance issue alert; and 
	(Mollett, col. 21 line 63 discloses where indicator is that of “OK” or “FAIL”. Col. 8 lines 44-47 where results of age calculation is displayed on the point of sale terminal 130.)
	NOTE: As noted on page 38 the Office Action dated 9/21/20 [in response to Applicant’s arguments (filed 7/27/20) regarding claimed functions recited as being performed, “automatically,”] the Office Action dated 9/21/20 states:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., automatic notification and/or automated manner) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Additionally, the Examiner asserts the terms “automatic” does not mean without human interaction. The Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automatic” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.”  Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005).
	
	automatically issuing an electronic command to at least one terminal to modify operation of the terminal to require an additional data input to be received to complete a purchase transaction involving an age restricted item, the additional data input including an electronic action with regard to a customer document providing age verification data.  
(Mollett discloses in col. 4 lines 34-38 where the processor displays a signal to a point of sale device operator requesting age information about the purchaser via the input device and to calculate the age of the purchaser using the age signal to determine if the purchaser is within an authorized age range for purchasing the item. Col. 7 lines 52-57 where in addition to personal information being entered electronically a clerk manually types in the birth date read from an identification card. Col. 15 lines 53-57 where an authorization check is performed whenever any of the identified items are among those for which age restrictions are imposed on purchasers. Col. 17 lines 10-12 where a clerk is notified of the customer’s lack of authorization to purchase the referred to a clerk who is facilitating the process.)
The prior art of Mollett collects transaction details from point-of-sale terminal(s) and where the transaction details include specific details regarding age requirements, date of transaction, whether the customer meets the age requirement, date and time of the transaction and other key details regarding the transaction. The record is maintained in order to provide the merchant with proof that the merchant conducted an age verification in compliance with laws. The information collected by the prior art of Mollett includes that of retrieving data from a magnetic strip on a driver’s license which includes the birth date of the individual to be used in the analysis of an age calculation process. The prior art of Mollett collects the transaction history and maintains the history which includes that of detailed information regarding transactions in an audit report. The prior art does not explicitly identify where patterns are identified in the report, however, the Examiner asserts the report provides details of which can be analyzed and used in evaluating patterns of purchase transactions and additionally, the prior art does not explicitly disclose where an image is captured of the driver’s license. 
While the Examiner asserts Mollett teaches the broadest reasonable interpretation of the limitations with respect to receiving and storing image data of a government issued identification document of an individual, and teaches the limitations as described by the instant specification (as discussed above), in the interest of expediting compact prosecution, Mollett does not explicitly disclose:
image data of a government issued identification document of an individual;
the patterns of age-verification input received over a period includes a frequency of identical customer birthdate age-verification input received above a birthdate threshold;
	However, Robinson — which is directed to a system and method for biometric authorization of age-restricted transactions — discloses:
image data of a government issued identification document of an individual;
the patterns of age-verification input received over a period includes a frequency of identical customer birthdate age-verification input received above a birthdate threshold;
The Examiner references the specification par. 0011 and 0024 where the applicant has referenced the term “threshold”. The Examiner asserts using broadest reasonable interpretation “threshold” is directed to the number of occurrences of a user which inputs age to be used for a verification. The specification has not identified any specific details other than to say that threshold is being used in a manner of counting (frequency). 
Robinson discloses a system and method of purchasing products/services and where an age verification process is used to determine if the presenter (customer desiring to make a purchase) meets the age requirements. Par. 0042 discloses where driver license data is collected by digital image and stored in the respective presenter (customer) record. Robinson discloses in par. 0053 where the presenter (customer) transactions are recorded and where the age verification system keeps track of transactions within a given time period and restricting certain transactions allowed within that time period (patterns of transaction behavior). Robinson Robinson discloses where a detailed history of transactions are stored in a record and where the storing and analysis of the data enables the system to determine buying/accessing patterns for marketing and/or security purposes. The prior art of Robinson (par. 0054) uses a verifier (person) to collect data as part of an enrollment process for purchasing products/services with age restrictions. The verifier enters confirmation that they have reviewed the presenter’s (customer’s) entered information in the enrollment process. The security aspect of the invention of Robinson collects data regarding the verifier in order to track the verifier behavior in the system, so that if a verifier falls under suspicion of fraudulent verification activity, then each presenter (customer) the verifier has configured may require re-verification. The invention of Robinson is directed to discouraging (presenters) customers from attempting to enroll with false identification and discourages dishonest verifiers from confirming fraudulent presenter (customer) information. Par. 0027 discloses where the verifier is a person designated to supervise and verify enrollment of presenters (customers) into the system of the invention.  Par. 0058 verifiers witnesses or verifies a automated age-restriction transaction conducted at an unattended age verification station. 
Additionally, Robinson further discloses:
the compliance rules including representations or variations of: 
	a frequency of an adequate-age input above an adequate-age threshold; 
	a number of occurrences where no age-verification input is received; 
	a frequency where a customer identification card has not been scanned; and 
	a derivation of age-verification input from a data model derived from historical stored age-verification input; 
(Robinson discloses in par. 0053 where the presenter (customer) transactions are recorded and where the age verification system keeps track of transactions within a given time period and restricting certain transactions allowed within that time period (patterns of transaction behavior). The prior art of Robinson (par. 0054) uses a verifier (person) to collect data as part of an enrollment process for purchasing products/services with age restrictions. The verifier enters confirmation that they have reviewed the presenter’s (customer’s) entered information in the enrollment process. The security aspect of the invention of Robinson collects data regarding the verifier in order to track the verifier behavior in the system (patterns), so that if a verifier falls under suspicion of fraudulent verification activity, then each presenter (customer) the verifier has configured may require re-verification. The invention of Robinson is directed to discouraging (presenters) customers from attempting to enroll with false identification and discourages dishonest verifiers from confirming fraudulent presenter 
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Mollett teaches a system and method for determining a need for authorization. Robinson teaches a system and method for biometric authorization of age-restricted transactions.
	The difference between Mollett and Robinson is that Mollett does not appear to explicitly recite image data and that the patterns of age-verification input received over a period includes a frequency of identical customer birthdate age-verification input received above a birthdate threshold.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of biometric authorization of age-restricted transactions, as taught by Robinson, with the known methods of determining a need for authorization, as taught by Mollett, in order to keeps track of transactions within a given time period and restricting certain transactions allowed within that time period (Robinson 0053) and analyze historical transaction data to determine patterns (Robinson 0050) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately. Since the functionalities of the elements of the known methods taught by Robinson, and the functionalities of the elements of the known methods taught by Mollett do not interfere 
	The combination of Mollett/Robinson provides a robust system and method of collecting customer information in order to both verify that the customer meets the age requirements as well as maintaining a record in order to track the customer’s behavior and the verifier’s behaviors.  The combination establishes limits to the age restricted products to which can be purchased within a particular time period. The combination provides both managers of verifiers, merchant representatives and/or law enforcement to view an age related document (driver’s license) presented by the purchaser and the management of merchants in abiding by laws regarding age requirement products/services. Additionally, the combination provides transaction records and where the transaction records can be used in detecting patterns of enrolling customers, purchasing and the ages of the customers purchasing particular products. The combination provides a system that reduces liability issues in selling products with age requirements and prevents customers from purchasing a particular item within a particular time period.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: the use of biometric authorization of age-restricted transactions; analyzing stored transaction history data for given time periods; and determining patterns associated with stored data (as taught by Robinson) with the system and method for determining a need for authorization (as taught by Mollett) to keep track of transactions within a given time 
	
	Regarding claims 2-3, claims 2-3 have been canceled.
	
	Regarding claim 4, wherein the period includes a plurality of periods for at least one of the patterns, each period of which the processing considers for pattern identification, 
	each of the plurality of periods being one of: 
		a time period measured in at least one of minutes and hours; 
		a time period measured by at least one day; 
		a number of transactions; 
		all transactions; and 
		a period defined by at least one configuration setting of a system that performs the method.  
	(Mollett discloses in col. 20 lines 41-47 where the date files list the date of a given transaction. Fig. 5B indicates the transactions that took place on Sep. 4, 2002. The report provides a date field and presents month, year and day. The report includes a time field of the transactions and when they took place and where the time is that of a recorded hour and minute. Col. 12 lines 9-22 disclose where the age verification system keeps an audit report of each age calculation record, the records includes that of the time of the calculation and the age calculated and other information identifying the item purchased and the identifying information of the customer. See Fig. daily, weekly or at other intervals, or as deemed desirable. Robinson discloses in par.0050 where a detailed history of transactions are stored in a record and where the storing and analysis of the data enables the system to determine buying/accessing patterns for marketing and/or security purposes. Robinson discloses in par. 0053 where the presenter (customer) transactions are recorded and where the age verification system keeps track of transactions within a given time period and restricting certain transactions allowed within that time period (patterns of transaction behavior). The prior art of Robinson (par. 0054) uses a verifier (person) to collect data as part of an enrollment process for purchasing products/services with age restrictions. The security aspect of the invention of Robinson collects data regarding the verifier in order to track the verifier behavior in the system, so that if a verifier falls under suspicion of fraudulent verification activity, then each presenter (customer) the verifier has configured may require re-verification. The invention of Robinson is directed to discouraging (presenters) customers from attempting to enroll with false identification and discourages dishonest verifiers from confirming fraudulent presenter (customer) information in the purchasing of age requirement items.)
	The motivation and rationale discussed in addressing claim 1 applies here, as well.

	Regarding claim 6, The method of claim 1, 
	Mollett/Robinson teaches the limitations of claim 1.
	wherein: 
the stored data representative of age-verification input received with regard to each of the plurality of purchase transactions includes data associating the stored data with at least one of a Point-Of-Sale (POS) terminal and a POS terminal user; and 
(Mollett discloses in col. 7 line 18-20 and Fig. 1A a point-of-sale terminal. Col. 12 lines 9-22 disclose where the age verification system and where the clerk’s name or identification is included in the audit report. Col. 15 lines 6-9 audit report with each age calculation record, which includes the time of the calculation and the age calculated. Mollett, col. 21 lines 45-49 where a retrievable record is made of authorization determination point-of-sale transaction that can be used to verify that the authorization took place for the given transaction. Abstract, discloses where a record of the authorization is stored and is retrieved to verify that the authorization check for the encounter was carried out.  Robinson discloses in par. 0053 where the presenter (customer) transactions are recorded and where the age verification system keeps track of transactions within a given time period and restricting certain transactions allowed within that time period (patterns of transaction behavior).)
a potential compliance issue alert is generated with regard to at least one of a POS terminal and a POS terminal user for which the potential compliance issue was identified.  
(Mollett, col. 21 line 63 discloses where indicator is that of “OK” or “FAIL”. Col. 8 lines 44-47 where results of age calculation is displayed on the point of sale terminal 130. The prior art of Robinson (par. 0054) uses a verifier (person) to collect data as part of an enrollment process for purchasing products/services with age restrictions. The security aspect of the invention of Robinson collects data regarding the verifier in Robinson is directed to discouraging (presenters) customers from attempting to enroll with false identification and discourages dishonest verifiers from confirming fraudulent presenter (customer) information in the purchasing of age requirement items.)
The motivation and rationale discussed in addressing claim 1 applies here, as well.
	
	Regarding claim 7, The method of claim 6, 
	Mollett/Robinson teaches the limitations of claim 6.
	wherein the processing of the data representative of age-verification input in view of at least one compliance rule to identify the potential compliance issue is performed with regard to at least one of: 
transactions conducted on each of a plurality of POS terminals; 
each POS terminal user; and 
transactions conducted on all POS terminals associated with a defined location.  
(Mollett, col. 15 line 34 point-of-sale terminal. Col. 17 lines 27-28, 34, 41, col. 18 line 52 point-of-sale device. Col. 22 line 8-10 identifying information about each point-of-sale device. Col. 21 lines 45-49 where a retrievable record is made of authorization determination point-of-sale transaction that can be used to verify that the authorization took place for the given transaction. Robinson discloses in par. 0053 where the presenter (customer) transactions are recorded and where the age 
	The motivation and rationale referenced in addressing claim 6 applies here, as well.

	In regards to claims 8 and 9, the claims have been rejected together. 
Regarding Claim 8, The method of claim 7, further comprising: 
upon identification of the potential compliance issue, sending a command, via a network, to a at least one POS terminal associated with either the purchase transactions or a POS terminal user involved in the purchase transactions for which the potential compliance issue was identified, the command instructing the at least one POS terminal to modify its behavior when age-verification input is to be collected with regard to a purchase transaction.  
Regarding Claim 9, The method of claim 8, wherein the command instructing the at least one POS terminal to modify its behavior when age-verification input is to be collected with regard to a purchase transaction, when processed by a receiving POS terminal, causes the POS terminal to obtain a higher authority level approval before completing the transaction.  
(Mollett discloses in col. 4 lines 34-38 where the processor displays a signal to a point of sale device operator requesting age information about the purchaser via the input device and to calculate the age of the purchaser using the age signal to determine if the purchaser is within an authorized age range for purchasing the item.  Col. 6 lines 62-67 where a merchant representative facilitating the process. Col. 7 lines 52-57 where in addition to personal information being entered electronically a clerk manually types in the birth date read from an identification card. Col. 11 lines 15-19 where a driver’s license is made available for reading by a merchant representative. Col. 11 lines 19-22 where the merchant representative manually inputs the birth date. Col. 15 lines 53-57 where an authorization check is performed whenever any of the identified items are among those for which age restrictions are imposed on purchasers. Col. 16 lines 61-67 where the customer’s authorization to purchase an item must first be verified and when the determination is that the customer is not authorized to make the desired purchase, control of the transaction is transferred to a clerk or other merchant representative so that the situation may be resolved. Col. 17 lines 10-12 where a clerk is notified of the customer’s lack of authorization to purchase the item. Col. 18 lines 1-3 where the process is aborted or to be referred to a clerk who is facilitating the process. The Examiner is interpreting the manual intervention is requiring someone (person) to engage with the customer in order to collect additional information and that the person has the authority to resolve an issue.)
	The motivation and rationale discussed in addressing claim 1 applies here, as well.

	Regarding claims 10-15, claims 10-15 have been canceled.

	Regarding claim 16, the Examiner notes the discussion of substantially similar claim 1 applies here, as well. 
	(claim 16) A system comprising: at least one processor; 
Mollett, Col. 8 line 24-25, 29-38, processor, computer device, computers, col. 18 line 64, claim 23-28, col. 10 line 25 local computer.)
	at least one network interface device; 
	(Mollett, col. 8 line 25-26, col 9 line 9  computer network, claims 31-34, Col. 9 line 33-35 where a magnetic stripe reader or other input device extracts the personal information about the individual from the driver’s license.)
	and at least one memory device, including instructions that, when executed on the at least one processor, cause the processor to perform data processing activities comprising: 
	(Mollett, col, 4 line 39-40, col.8 line 33-34 instructions, col. 9 lines 7 col 18 line 66-67, col. 19 line 1-4, claim 29-30, col. 10 line 25 memory resident on local computer. )
	receiving, via the at least one network interface device, and storing, on the at least one memory device, data representative of age-verification input received with regard to each of a plurality of purchase transactions, 	the age verification input for an individual purchase transaction including image data of a government issued identification document of an individual; (Emphasis in bold added see 103 analysis)
	(Mollett discloses in the abstract, col. 2 lines 60-63, where authorization for an individual to make a purchase is based on the individual being above an age threshold. The authorization verification system receives information relating the individual’s age via an electronic scanner of a driver’s license. The birth date information is used to calculate the individual’s age. Col. 7 line 18-22 and lines 27-31 where the point of sale terminal 130 with a magnetic-stripe reading device, a bar code scanner and a variety of different displays can implement the authorization verification system and method. Col. driver’s license (government issued identification). Col. 9 line 33-35 where a magnetic stripe reader or other input device extracts the personal information about the individual from the driver’s license. Fig. 5A, 5B, and 5C list of the transactions.)
	processing the stored data representative of age-verification input in view of at least one compliance rule to identify a potential compliance issue revealed through processing of the stored data collected over time, the at least one compliance rule includes a process that executes with regard to the stored data representative of age-verification input received over time to identify patterns of age-verification input variance from the compliance rules of the at least one compliance rule received over a period of time of considered age-verification input, the patterns of age-verification input received over a period includes a frequency of identical customer birthdate age-verification input received above a birthdate threshold, (Emphasis in bold added see 103 analysis)
	(Mollett discloses in col. 7 lines 24 where the point-of-sale purchase of age controlled products and authorization that is based on age threshold is performed in association with a purchase. Mollett discloses in Fig. 5A the age threshold for products purchased, Fig. 5 B (age calculation report) provides a transaction number, a customer ID, the type of age restricted items and the age of the person, including the date and time of the transactions. The Examiner asserts the prior art identifies the different age requirements for the various items by identifying the authorization threshold. Fig 5C (age calculation report) date, time, transaction number, item type and age of the person making the purchase. Col. 21 lines 10-20, lines 38-45, and lines 55-60. Mollett, col. 21 lines 45-49 where a retrievable record is made of authorization  Abstract, discloses where a record of the authorization is stored and is retrieved to verify that the authorization check for the encounter was carried out.)
	the compliance rules including representations or variations of: 
a frequency of an adequate-age input above an adequate-age threshold; 
a number of occurrences where no age-verification input is received; 
a frequency where a customer identification card has not been scanned; and 
a derivation of age-verification input from a data model derived from historical stored age-verification input; and 
	(Mollett discloses in col. 4 lines 3-8 where the system provides a retrievable record indicative of at least an identifier for the purchase and the calculated age of the customer, such that the performance of the age-related authorization check can be verified by reference to the retrievable record. Col. 20 lines 41-47 where the date files list the date of a given transaction. Fig. 5 A discloses where the product data includes an authorization threshold for particular items. Fig. 5B indicates the transactions that took place on Sep. 4, 2002. The report includes a time field of the transactions and when they took place. The report includes the transaction number, the customer identification, the item types and the age evaluated for each item type. The Examiner asserts as displayed in the Fig. 5B the report includes that of three distinct customers and where each customer was purchasing different items that had different age restrictions. The calculation in the right-hand column displays the age calculation of each customer.  Col. 12 lines 9-22 disclose where the age verification system keeps an audit report of each age calculation record, the records includes that of the time of the calculation and the age calculated and other information identifying the item purchased and the identifying information of the customer. See Fig. 5B and 5C.)
	when a potential compliance issue is identified: automatically generating and providing a potential compliance issue alert; and 
	(Mollett, col. 21 line 63 discloses where indicator is that of “OK” or “FAIL”. Col. 8 lines 44-47 where results of age calculation is displayed on the point of sale terminal 130.)
	NOTE: As noted on page 38 the Office Action dated 9/21/20 [in response to Applicant’s arguments (filed 7/27/20) regarding claimed functions recited as being performed, “automatically,”] the Office Action dated 9/21/20 states:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., automatic notification and/or automated manner) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Additionally, the Examiner asserts the terms “automatic” does not mean without human interaction. The Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automatic” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.”  Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005).
	automatically issuing an electronic to at least one terminal to modify operation of the terminal to require an additional data input to be received to complete a purchase transaction involving an age restricted item, the additional dataTitle: AGE-VERIFICATION DATA MONITORING AND ALERTING input including an electronic action with regard to a customer document providing age verification data.  
(Mollett discloses in col. 4 lines 34-38 where the processor displays a signal to a point of sale device operator requesting age information about the purchaser via the input device and to calculate the age of the purchaser using the age signal to clerk manually types in the birth date read from an identification card. Col. 15 lines 53-57 where an authorization check is performed whenever any of the identified items are among those for which age restrictions are imposed on purchasers. Col. 17 lines 10-12 where a clerk is notified of the customer’s lack of authorization to purchase the item. Col. 18 lines 1-3 where the process is aborted or to be referred to a clerk who is facilitating the process.)
The prior art of Mollett collects transaction details from point-of-sale terminal(s) and where the transaction details include specific details regarding age requirements, date of transaction, whether the customer meets the age requirement, date and time of the transaction and other key details regarding the transaction. The record is maintained in order to provide the merchant with proof that the merchant conducted an age verification in compliance with laws. The information collected by the prior art of Mollett includes that of retrieving data from a magnetic strip on a driver’s license which includes the birth date of the individual to be used in the analysis of an age calculation process. The prior art of Mollett collects the transaction history and maintains the history which includes that of detailed information regarding transactions in an audit report. The prior art does not explicitly identify where patterns are identified in the report, however, the Examiner asserts the report provides details of which can be analyzed and used in evaluating patterns of purchase transactions and additionally, the prior art does not explicitly disclose where an image is captured of the driver’s license. 
Mollett teaches the broadest reasonable interpretation of the limitations with respect to receiving and storing image data of a government issued identification document of an individual, and teaches the limitations as described by the instant specification (as discussed above), in the interest of expediting compact prosecution, Mollett does not explicitly disclose:
image data of a government issued identification document of an individual;
the patterns of age-verification input received over a period includes a frequency of identical customer birthdate age-verification input received above a birthdate threshold;
	However, Robinson — which is directed to a system and method for biometric authorization of age-restricted transactions — discloses:
image data of a government issued identification document of an individual;
the patterns of age-verification input received over a period includes a frequency of identical customer birthdate age-verification input received above a birthdate threshold;
The Examiner references the specification par. 0011 and 0024 where the applicant has referenced the term “threshold”. The Examiner asserts using broadest reasonable interpretation “threshold” is directed to the number of occurrences of a user which inputs age to be used for a verification. The specification has not identified any specific details other than to say that threshold is being used in a manner of counting (frequency). 
Robinson discloses a system and method of purchasing products/services and where an age verification process is used to determine if the presenter (customer digital image and stored in the respective presenter (customer) record. Robinson discloses in par. 0053 where the presenter (customer) transactions are recorded and where the age verification system keeps track of transactions within a given time period and restricting certain transactions allowed within that time period (patterns of transaction behavior). Robinson provides an example (par. 0053) where the transactions within a given time period and restricting the number of certain transactions allowed within that time period. The example where the presenter (customer) can only purchase two alcoholic drinks within a 24 hour time period or one pack of cigarettes within a 24 hour time period. This feature prevents presenters (customers) from making purchases at the unattended age verification system for friends. The Examiner asserts the record of transactions puts limits on the customer to what and how much they can purchase within a time period. The Examiner asserts the system is using the age information of the customer for each transaction. Par. 0050 of Robinson discloses where a detailed history of transactions are stored in a record and where the storing and analysis of the data enables the system to determine buying/accessing patterns for marketing and/or security purposes. The prior art of Robinson (par. 0054) uses a verifier (person) to collect data as part of an enrollment process for purchasing products/services with age restrictions. The verifier enters confirmation that they have reviewed the presenter’s (customer’s) entered information in the enrollment process. The security aspect of the invention of Robinson collects data regarding the verifier in order to track the verifier behavior in the system, so that if a verifier falls under suspicion of fraudulent verification activity, then each Robinson is directed to discouraging (presenters) customers from attempting to enroll with false identification and discourages dishonest verifiers from confirming fraudulent presenter (customer) information. Par. 0027 discloses where the verifier is a person designated to supervise and verify enrollment of presenters (customers) into the system of the invention.  Par. 0058 verifiers witnesses or verifies a presenter (customer) enrollment. Par. 0059-60 discloses an automated age-restriction transaction conducted at an unattended age verification station. 
Additionally, Robinson further discloses:
the compliance rules including representations or variations of: 
	a frequency of an adequate-age input above an adequate-age threshold; 
	a number of occurrences where no age-verification input is received; 
	a frequency where a customer identification card has not been scanned; and 
	a derivation of age-verification input from a data model derived from historical stored age-verification input; 
(Robinson discloses in par. 0053 where the presenter (customer) transactions are recorded and where the age verification system keeps track of transactions within a given time period and restricting certain transactions allowed within that time period (patterns of transaction behavior). The prior art of Robinson (par. 0054) uses a verifier (person) to collect data as part of an enrollment process for purchasing products/services with age restrictions. The verifier enters confirmation that they have reviewed the presenter’s (customer’s) entered information in the enrollment process. Robinson collects data regarding the verifier in order to track the verifier behavior in the system (patterns), so that if a verifier falls under suspicion of fraudulent verification activity, then each presenter (customer) the verifier has configured may require re-verification. The invention of Robinson is directed to discouraging (presenters) customers from attempting to enroll with false identification and discourages dishonest verifiers from confirming fraudulent presenter (customer) information. Par. 0058 verifiers witnesses or verifies a presenter (customer) enrollment. The Examiner asserts the combination tracks the enrollment of customers and verifies both the customer information and the person performing the verification.)
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Mollett teaches a system and method for determining a need for authorization. Robinson teaches a system and method for biometric authorization of age-restricted transactions.
	The difference between Mollett and Robinson is that Mollett does not appear to explicitly recite image data and that the patterns of age-verification input received over a period includes a frequency of identical customer birthdate age-verification input received above a birthdate threshold.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of biometric authorization of age-restricted transactions, as taught by Robinson, with the known methods of determining a need for authorization, as taught by Mollett, in order to keeps track of transactions within a given time period and Robinson 0053) and analyze historical transaction data to determine patterns (Robinson 0050) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately. Since the functionalities of the elements of the known methods taught by Robinson, and the functionalities of the elements of the known methods taught by Mollett do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	The combination of Mollett/Robinson provide a robust system and method of collecting customer information in order to both verify that the customer meets the age requirements as well as maintaining a record in order to track the customer’s behavior and the verifier’s behaviors.  The combination establishes limits to the age restricted products to which can be purchased within a particular time period. The combination provides both managers of verifiers, merchant representatives and/or law enforcement to view an age related document (driver’s license) presented by the purchaser and the management of merchants in abiding by laws regarding age requirement products/services. Additionally, the combination provides transaction records and where the transaction records can be used in detecting patterns of enrolling customers, purchasing and the ages of the customers purchasing particular products. The combination provides a system that reduces liability issues in selling products with age requirements and prevents customers from purchasing a particular item within a particular time period.
 Robinson) with the system and method for determining a need for authorization (as taught by Mollett) to keep track of transactions within a given time period, restrict certain transactions allowed within that time period, and analyze historical transaction data to determine patterns. 

	Regarding claim 17, claim 17 has been canceled.

	Regarding claim 18, the discussion of substantially similar claim 4 applies here, as well.
	wherein the period includes a plurality of periods for at least one of the patterns, each period of which the processing considers for pattern identification, each of the plurality of periods being one of: a period measured in at least one of minutes and hours; a period measured by at least one day; a number of transactions; all transactions; and a period defined by at least one configuration setting of a system that performs the method.  
	(Mollett discloses in col. 20 lines 41-47 where the date files list the date of a given transaction. Fig. 5B indicates the transactions that took place on Sep. 4, 2002. The report provides a date field and presents month, year and day. The report includes a time field of the transactions and when they took place and where the time time of the calculation and the age calculated and other information identifying the item purchased and the identifying information of the customer. See Fig. 5A, 5B and 5C.Col. 18 lines 55-59 where logs of the age calculation activity is purged daily, weekly or at other intervals, or as deemed desirable. Robinson discloses in par.0050 where a detailed history of transactions are stored in a record and where the storing and analysis of the data enables the system to determine buying/accessing patterns for marketing and/or security purposes. Robinson discloses in par. 0053 where the presenter (customer) transactions are recorded and where the age verification system keeps track of transactions within a given time period and restricting certain transactions allowed within that time period (patterns of transaction behavior). The prior art of Robinson (par. 0054) uses a verifier (person) to collect data as part of an enrollment process for purchasing products/services with age restrictions. The security aspect of the invention of Robinson collects data regarding the verifier in order to track the verifier behavior in the system, so that if a verifier falls under suspicion of fraudulent verification activity, then each presenter (customer) the verifier has configured may require re-verification. The invention of Robinson is directed to discouraging (presenters) customers from attempting to enroll with false identification and discourages dishonest verifiers from confirming fraudulent presenter (customer) information in the purchasing of age requirement items.)
	The motivation and rationale referenced in addressing claim 1 applies here, as well.
Regarding claim 20, The system of claim 16,
	Mollett/Robinson teaches the limitations of claim 16.
	wherein: the stored data representative of age-verification input includes data associating the stored data with at least one of a Point-Of-Sale (POS) terminal and a POS terminal user; and 
(Mollett discloses in col. 7 line 18-20 and Fig. 1A a point-of-sale terminal. Col. 12 lines 9-22 disclose where the age verification system and where the clerk’s name or identification is included in the audit report. Col. 15 lines 6-9 audit report with each age calculation record, which includes the time of the calculation and the age calculated. Robinson discloses in par. 0053 where the presenter (customer) transactions are recorded and where the age verification system keeps track of transactions within a given time period and restricting certain transactions allowed within that time period (patterns of transaction behavior).)
a potential compliance issue alert is generated with regard to at least one of a POS terminal and a POS terminal user for which the potential compliance issue was identified; 
(Mollett, col. 21 line 63 discloses where indicator is that of “OK” or “FAIL”. Col. 8 lines 44-47 where results of age calculation is displayed on the point of sale terminal 130. Mollett discloses in col. 18 lines 20-25 where an alert is displayed to the clerk “expired” when the identity card has expired. Col. 17 lines 56-60 when information is invalid, the system send a message “retry” to be displayed to the clerk. The prior art of Robinson (par. 0054) uses a verifier (person) to collect data as part of an enrollment process for purchasing products/services with age restrictions. The security aspect of Robinson collects data regarding the verifier in order to track the verifier behavior in the system, so that if a verifier falls under suspicion of fraudulent verification activity, then each presenter (customer) the verifier has configured may require re-verification. The invention of Robinson is directed to discouraging (presenters) customers from attempting to enroll with false identification and discourages dishonest verifiers from confirming fraudulent presenter (customer) information in the purchasing of age requirement items.))
the processing of the data representative of age-verification input in view of at least one compliance rule to identify the potential compliance issue is performed with regard to at least one of transactions conducted on each of a plurality of POS terminals, each POS terminal user, and transactions conducted on all POS terminals associated with a defined location; 
(Mollett, col. 15 line 34 point-of-sale terminal. Col. 17 lines 27-28, 34, 41, col. 18 line 52 point-of-sale device. Col. 22 line 8-10 identifying information about each point-of-sale device. Col. 21 lines 45-49 where a retrievable record is made of authorization determination point-of-sale transaction that can be used to verify that the authorization took place for the given transaction. Robinson discloses in par. 0053 where the presenter (customer) transactions are recorded and where the age verification system keeps track of transactions within a given time period and restricting certain transactions allowed within that time period (patterns of transaction behavior).)
the data processing activities further comprise: 
upon identification of the potential compliance issue, sending a command, via the at least one network interface device, to a at least one POS terminal associated with either the purchase transactions or a POS terminal user involved in the purchase transactions for which the potential compliance issue was identified, the command instructing the at least one POS terminal to cause the POS terminal to obtain a higher authority level approval before completing the transaction.  
(Mollett discloses in col. 4 lines 34-38 where the processor displays a signal to a point of sale device operator requesting age information about the purchaser via the input device and to calculate the age of the purchaser using the age signal to determine if the purchaser is within an authorized age range for purchasing the item.  Col. 6 lines 62-67 where a merchant representative facilitating the process. Col. 7 lines 52-57 where in addition to personal information being entered electronically a clerk manually types in the birth date read from an identification card. Col. 11 lines 15-19 where a driver’s license is made available for reading by a merchant representative. Col. 11 lines 19-22 where the merchant representative manually inputs the birth date. Col. 15 lines 53-57 where an authorization check is performed whenever any of the identified items are among those for which age restrictions are imposed on purchasers. Col. 16 lines 61-67 where the customer’s authorization to purchase an item must first be verified and when the determination is that the customer is not authorized to make the desired purchase, control of the transaction is transferred to a clerk or other merchant representative so that the situation may be resolved. Col. 17 lines 10-12 where a clerk is notified of the customer’s lack of authorization to purchase the item. Col. 18 lines 1-3 where the process is referred to a clerk who is facilitating the process. The Examiner is interpreting the manual intervention is requiring someone (person) to engage with the customer in order to collect additional information and that the person has the authority to resolve an issue.)
	The motivation and rationale discussed in addressing claim 1 applies here, as well.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mollett et al (U.S. Patent 7191941) in view of Robinson et al (U.S. PG Pub 20040153421) and in further view of Morrison et al (U.S. Patent 6522772). Hereinafter Mollett/Robinson/Morrison. 
	Regarding Claim 5, The method of claim 1, 
	Mollett/Robinson teaches the limitations of claim 1.
	wherein generating and providing the potential compliance issue alert includes at least one of: 
generating an electronic message including information with regard to the identified potential compliance issue and sending the electronic message to a recipient identified from configuration data of a system performing the method; and 
(Mollett, col. 21 line 63 discloses where indicator is that of “OK” or “FAIL”. Col. 8 lines 44-47 where results of age calculation is displayed the point of sale terminal 130.)
adding data representative of the identified potential compliance issue to a dataset from which an activity data view is generated within a user interface of a user configured as having supervisory data viewing permission.  (Emphasis in bold added see 103 analysis)
The combination of Mollett/Robinson teaches a system and method to collect customer data and where the collected customer data is used in identifying a customer age and authorization to purchase an age requirement product/service. Mollett, col. 21 line 63 discloses where indicator is that of “OK” or “FAIL”. Mollett, Col. 8 lines 44-47 where results of age calculation is displayed the point of sale terminal 130. Robinson (par. 0014) discloses where a presenter (customer) information is collected and where a verifier is one that is registered to conduct presenter (customer) enrollment. The combination of Mollett/ Robinson teaches where transaction data is collected and where the transaction data includes that of age requirements and the age calculations. The Examiner asserts the prior art provides examples in the disclosure of purchase data and the age calculated and age required for specific items. The prior art recognizes when a customer has not met the age requirement and sends a message to a point-of-sale terminal “FAIL”. Mollett, Col. 16 lines 61-67 where the customer’s authorization to purchase an item must first be verified and when the determination is that the customer is not authorized to make the desired purchase, control of the transaction is transferred to a clerk or other merchant representative so that the situation may be resolved. The Examiner is interpreting the manual intervention is requiring someone (person) to engage with the customer in order to collect additional information and that the person has the authority to resolve an issue. Robinson discloses(par. 0050) where a detailed history of transactions are stored in a record and where the storing and analysis of the data enables the system to determine buying/accessing patterns for security purposes. The prior art does not explicitly teach any and all types of personnel having access to particular data elements, specifically where a potential compliance issue is transmitted to an interface of a supervisor. 
To be more specific, the combination of Mollett/Robinson does not explicitly teach:
adding data representative of the identified potential compliance issue to a dataset from which an activity data view is generated within a user interface of a user configured as having supervisory data viewing permission.  
(Emphasis added)
However, Morrison — which is directed to a checkout terminal having a biometric sensor device for verifying identity of a user — discloses:
adding data representative of the identified potential compliance issue to a dataset from which an activity data view is generated within a user interface of a user configured as having supervisory data viewing permission.  
Morrison Col. 14 lines 9-30 where the processing unit (26) communicates with the network to summon or request for the retailer’s personnel to intervene in the transaction.  Col. 14 lines 31-39 discloses where if the customer does not meet the required criterion for the purchase (transaction) of the restricted item (e.g. 21 years of age) a message is displayed on the screen (POS terminal) that the customer is not permitted to purchase the restricted item. Col. 8 lines 18-21 where other instructional messages can be communicated via other devices in addition or in lieu of the display monitor (32). Col. 12 lines 33-36 where the self-service checkout terminal (10) may be request intervention by a customer service manager (supervisory) via use of the status light devices.
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Mollett teaches a system and method for determining a need for authorization. Robinson teaches a system and method for biometric authorization of age-restricted transactions. Morrison teaches a checkout terminal having a biometric sensor device for verifying identity of a user.
	The difference between Mollett/Robinson and Morrison is that Mollett/Robinson does not appear to explicitly recite a user interface of a user configured as having supervisory data viewing permission. Morrison teaches a checkout terminal may be configured to request intervention by a customer service manager (supervisory) via use of the status light devices.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of a checkout terminal having a biometric sensor device for verifying identity of a user, as taught by Morrison, and the disclosure of the known methods of biometric authorization of age-restricted transactions, as taught by Robinson, with the known methods of determining a need for authorization, as taught by Mollett, in order for a terminal to request intervention by a customer service manager (Robinson Col. 12 lines 33-36) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately. Since the functionalities of the elements of the known methods taught by Morrison, the Robinson, and the functionalities of the elements of the known methods taught by Mollett do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	The combination of Mollett/Robinson/Morrison provides a robust system and method of collecting customer information in order to both verify that the customer meets the age requirements as well as requesting intervention by a customer service manager based on analyzing the data in order to provide reports associated with the management of sales of age required products to aid in ensuring compliance with compliance rules, such as legal requirements. The Examiner asserts transaction reports being provided to merchant representatives which are designated as supervisors in the management of abiding by laws in the sale of products and/or services that have age requirements. The combination provides managers of establishments selling products to track product sales and to track the identification of the customer to a particular transaction. The combination provides service providers with the proof that their system managed the sale within the established laws.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: the use of biometric authorization of age-restricted transactions; analyzing stored transaction history data for given time periods; and determining patterns associated with stored data (as taught by Robinson) with the system and method for determining a need for authorization (as taught by Mollett) to keep track of transactions within a given time 

	Regarding claim 19, The system of claim 16, 
	Mollett/Robinson teaches the limitations of claim 16.
	wherein generating and providing the potential compliance issue alert includes at least one of: generating an electronic message including information with regard to the identified potential compliance issue and sending the electronic message via the at least one network interface device to a recipient identified from configuration data stored on the at least one memory device; and storing data representative of the identified potential compliance issue to a dataset from which an activity data view is generated within a user interface of a user configured as having supervisory data viewing permission.  
	The limitations above are taught in addressing the substantially similar limitations of claim 5.
	The motivation and rationale discussed in addressing claim 1 applies here, as well.

Response to Arguments
Applicant’s arguments on pages 8-10, filed on 12/21/20 have been fully considered but they are not persuasive. Applicant notes, on page 8, that claims 1, 4, 16, 
	Applicant’s arguments have been fully considered, but are not persuasive. Specifically regarding Applicant’s arguments:	
	
	35 U.S.C. § 103 Rejections:
	Applicant notes, on page 8, that: claims s 1, 3-12, 14-18 and 20 were rejected under 35 U.S.C. § 103 over Mollett Cassandra et al. (U.S. 7191941; hereinafter "Mollett") in view of Robinson Timothy (U.S. 2004/0153421; hereinafter "Robinson"); 
claims 5 and 19 were rejected under 35 U.S.C. § 103 over Mollett in view of Robinson in view of Morrison et al. (U.S. 6522772; hereinafter "Morrison"); and claim 13 was rejected under 35 U.S.C. § 103 over Mollett \in view of Robinson in view of Ginter et al. (U.S. 6427140; hereinafter "Ginter"). Applicant notes, on page 8, that claims 3, 10-15, and 17 are canceled, and that Applicant has amended independent claims 1 and 16 to clarify the patentable nature of the claims.
	Applicant’s arguments have been fully considered but
they are not persuasive.
	Applicant argues, on pages 8-9, that, “There is no teaching or suggestion of identification of such patterns which signify potential compliance issues as claimed and subsequently handling such potential compliance issues in an automated manner. The cited references, in particular Robinson, instead describe reports. There is not automatic notification or issuing any sort of commands to modify operation of an issue in response to identification of such a pattern which is now express in the claims.” 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Additionally, the Examiner notes the disclosure of Mollett collects the transaction history and maintains the history which includes that of detailed information regarding transactions in an audit report (0053). The prior art does not explicitly identify where patterns are identified in the report, however, the Examiner asserts the report provides details of which can be analyzed and used in evaluating patterns of purchase transactions. Additionally, the Examiner notes the disclosure of Robinson teaches where driver license data is collected by digital image and stored in the respective presenter (customer) record. Robinson discloses in par. 0053 where the presenter (customer) transactions are recorded and where the age verification system keeps track of transactions within a given time period and restricting certain transactions allowed within that time period (patterns of transaction behavior). Robinson provides an example (par. 0053) where the transactions within a given time period and restricting the number of certain transactions allowed within that time period. The example where the presenter (customer) can only purchase two alcoholic drinks Robinson discloses where a detailed history of transactions are stored in a record and where the storing and analysis of the data enables the system to determine buying/accessing patterns for marketing and/or security purposes. The prior art of Robinson (par. 0054) uses a verifier (person) to collect data as part of an enrollment process for purchasing products/services with age restrictions. The verifier enters confirmation that they have reviewed the presenter’s (customer’s) entered information in the enrollment process. The security aspect of the invention of Robinson collects data regarding the verifier in order to track the verifier behavior in the system, so that if a verifier falls under suspicion of fraudulent verification activity, then each presenter (customer) the verifier has configured may require re-verification. The invention of Robinson is directed to discouraging (presenters) customers from attempting to enroll with false identification and discourages dishonest verifiers from confirming fraudulent presenter (customer) information. Par. 0027 discloses where the verifier is a person designated to supervise and verify enrollment of presenters (customers) into the system of the invention.  Par. 0058 verifiers witnesses or verifies a presenter (customer) enrollment. Par. 0059-60 discloses an automated age-restriction transaction conducted at an unattended age verification station. The security aspect of the invention of Robinson collects data regarding the verifier in order to track the verifier behavior in the system (patterns), so that if a verifier falls under suspicion of fraudulent verification activity, then each presenter (customer) the verifier has configured may require re-verification. The invention of Robinson is directed to discouraging (presenters) customers from attempting to enroll with false identification and discourages dishonest verifiers from confirming fraudulent presenter (customer) information. Par. 0058 verifiers witnesses or verifies a presenter (customer) enrollment. The Examiner asserts the combination tracks the enrollment of customers and verifies both the customer information and the person performing the verification.)
	In response to Applicant's argument that the amendments emphasize the automatic operation of the claimed solutions and allows valid transactions to be completed while also notifying supervisory personnel of potential training and management issues and to log violations, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Additionally, regarding Applicant's argument that the amendments emphasize the automatic operation of the claimed solutions, as noted on page 38 the Office Action dated 9/21/20 [in response to Applicant’s arguments (filed 7/27/20) regarding claimed functions recited as being performed, “automatically,”], the Examiner asserts the terms “automatic” does not mean without human interaction. The Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automatic” can be construed to mean “once initiated by a human, the function is 
	Additionally, in response to Applicant’s argument that, “There is not automatic notification or issuing any sort of commands to modify operation of an issue in response to identification of such a pattern which is now express in the claims,” the Examiner notes Applicant’s argument is directed to Applicant’s interpretation of what is now express in the claims, but Applicant’s argument is not directed to the explicit claim language of, “when a potential compliance issue is identified: automatically generating and providing a potential compliance issue alert; and automatically issuing an electronic command to at least one terminal to modify operation of the terminal….” The limitations above broadly comprise contingent limitations, wherein the functions of, “automatically generating and providing a potential compliance issue alert; and automatically issuing an electronic command to at least one terminal,” are contingent upon, “when a potential compliance issue is identified.” The Examiner asserts the term “automatically” does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automatically” can be construed to mean, “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.”  Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005). Additionally, regarding claims comprising a computer automatically performing a function, broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art, and it has been found to be obvious to adapt an existing process to incorporate Internet and Web browser technologies for communicating and See MPEP 2114). Particularly regarding, “automatically issuing an electronic command to at least one terminal to modify operation of the terminal to require an additional data input to be received to complete a purchase transaction involving an age restricted item, the additional data input including an electronic action with regard to a customer document providing age verification data,” the specification states, “the POS terminal behavior may be modified to require supervisor level intervention when receiving age verification input, not accepting certain types of age verification input such as an input birthdate and instead require a scan of a driver's license, and the like,” (see 0012-0013, 0027-0028, 0030). The Examiner notes the limitation does not modify the physical structure or physical operation of the terminal, but simply modifies the process executed by the terminal. Under the broadest reasonable interpretation, and in view of the specification, the limitation of, “to modify operation of the terminal,” is met by, “to modify [the process executed by] the terminal.” Additionally, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim comprising a contingent limitation requires structure for performing the function should the condition occur,” (See MPEP 2111.04; See also MPEP 2143.03. See MPEP 2111.04 II).
	Regarding Applicant’s arguments that Mollett and Robinson do not teach or suggest the claim limitations, the Examiner notes the cited prior art discloses: 
a potential compliance issue alert is generated with regard to at least one of a POS terminal and a POS terminal user for which the potential compliance issue was identified.  
(Mollett, col. 21 line 63 discloses where indicator is that of “OK” or “FAIL”. Col. 8 lines 44-47 where results of age calculation is displayed on the point of sale terminal 130. The prior art of Robinson (par. 0054) uses a verifier (person) to collect data as part of an enrollment process for purchasing products/services with age restrictions. The security aspect of the invention of Robinson collects data regarding the verifier in order to track the verifier behavior in the system, so that if a verifier falls under suspicion of fraudulent verification activity, then each presenter (customer) the verifier has configured may require re-verification. The invention of Robinson is directed to discouraging (presenters) customers from attempting to enroll with false identification and discourages dishonest verifiers from confirming fraudulent presenter (customer) information in the purchasing of age requirement items.)
	 automatically issuing an electronic command to at least one terminal to modify operation of the terminal to require an additional data input to be received to complete a purchase transaction involving an age restricted item, the additional data input including an electronic action with regard to a customer document providing age verification data
(Mollett discloses in col. 4 lines 34-38 where the processor displays a signal to a point of sale device operator requesting age information about the purchaser via the input device and to calculate the age of the purchaser using the age signal to determine if the purchaser is within an authorized age range for purchasing the item; Col. 6 lines 62-67 where a merchant representative facilitating the process. Col. 7 clerk manually types in the birth date read from an identification card. Col. 15 lines 53-57 where an authorization check is performed whenever any of the identified items are among those for which age restrictions are imposed on purchasers. Col. 17 lines 10-12 where a clerk is notified of the customer’s lack of authorization to purchase the item. Col. 18 lines 1-3 where the process is aborted or to be referred to a clerk who is facilitating the process.)
Mollett further discloses: (Col. 11 lines 15-19 where a driver’s license is made available for reading by a merchant representative. Col. 11 lines 19-22 where the merchant representative manually inputs the birth date. Col. 15 lines 53-57 where an authorization check is performed whenever any of the identified items are among those for which age restrictions are imposed on purchasers. Col. 16 lines 61-67 where the customer’s authorization to purchase an item must first be verified and when the determination is that the customer is not authorized to make the desired purchase, control of the transaction is transferred to a clerk or other merchant representative so that the situation may be resolved. Col. 17 lines 10-12 where a clerk is notified of the customer’s lack of authorization to purchase the item. Col. 18 lines 1-3 where the process is aborted or to be referred to a clerk who is facilitating the process. The Examiner is interpreting the manual intervention is requiring someone (person) to engage with the customer in order to collect additional information and that the person has the authority to resolve an issue.)
	Robinson discloses a system and method of purchasing products/services and where an age verification process is used to determine if the presenter (customer digital image and stored in the respective presenter (customer) record. Robinson discloses in par. 0053 where the presenter (customer) transactions are recorded and where the age verification system keeps track of transactions within a given time period and restricting certain transactions allowed within that time period (patterns of transaction behavior). The Examiner asserts the system is using the age information of the customer for each transaction. Par. 0050 of Robinson discloses where a detailed history of transactions are stored in a record and where the storing and analysis of the data enables the system to determine buying/accessing patterns for marketing and/or security purposes. The prior art of Robinson (par. 0054) uses a verifier (person) to collect data as part of an enrollment process for purchasing products/services with age restrictions. The verifier enters confirmation that they have reviewed the presenter’s (customer’s) entered information in the enrollment process. The security aspect of the invention of Robinson collects data regarding the verifier in order to track the verifier behavior in the system, so that if a verifier falls under suspicion of fraudulent verification activity, then each presenter (customer) the verifier has configured may require re-verification. The invention of Robinson is directed to discouraging (presenters) customers from attempting to enroll with false identification and discourages dishonest verifiers from confirming fraudulent presenter (customer) information. Par. 0027 discloses where the verifier is a person designated to supervise and verify enrollment of presenters (customers) into the system of the invention.  Par. 0058 verifiers witnesses or verifies a presenter (customer) enrollment. Par. 0059-60 discloses an automated age-restriction transaction conducted at an unattended age verification station. Robinson discloses in par. 0053 where the presenter (customer) transactions are recorded and where the age verification system keeps track of transactions within a given time period and restricting certain transactions allowed within that time period (patterns of transaction behavior). The prior art of Robinson (par. 0054) uses a verifier (person) to collect data as part of an enrollment process for purchasing products/services with age restrictions. The verifier enters confirmation that they have reviewed the presenter’s (customer’s) entered information in the enrollment process. The security aspect of the invention of Robinson collects data regarding the verifier in order to track the verifier behavior in the system (patterns), so that if a verifier falls under suspicion of fraudulent verification activity, then each presenter (customer) the verifier has configured may require re-verification. The invention of Robinson is directed to discouraging (presenters) customers from attempting to enroll with false identification and discourages dishonest verifiers from confirming fraudulent presenter (customer) information. Par. 0058 verifiers witnesses or verifies a presenter (customer) enrollment. The Examiner asserts the combination tracks the enrollment of customers and verifies both the customer information and the person performing the verification.)

	Applicant’s arguments have been fully considered, but are not persuasive.	



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/L.W.W./Examiner, Art Unit 3689            

/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689